department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date date uil org taxpayer_identification_number form_990-pf tax_year s ended december 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court tax_exempt_and_government_entities_division uil name org dear sir a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons you are not operated exclusively for a charitable or nay other exempt_purpose as required under sec_501 your net_earnings have inured to the benefit of private shareholders or individuals which is prohibited under sec_501 you are operated for a substantial private purpose and are not operated for an exclusively public purpose which is prohibited under sec_501 you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of your founder and board members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the year ending december _ and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx legend name org founder name of founder issue co-founder name of co-founder should the above named private non-operating foundation exempt under sec_501 retain their exempt status facts the org was recognized as private non-operating foundation exempt under sec_501 on january 20xx and effective for year ending december 20xx per their form_1023 application_for recognition of exemption which was filed in december of the organization activities would consist of making grants to other c organizations classified as public_charities for religious charitable educational scientific and literary purposes the organization’s form_1023 also states that the organization would develop operating procedures to ensure that it adheres to the rules of sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 as applicable to private non-operating foundations the form_1023 also states that the foundation will be funded primarily by its founders founder trustee and co-founder trustee the organization’s forms 990-pf for years ending december 20xx and december 20xx were selected for examination based on information obtained from a promoter in regards to abusive trusts funding analysis analysis of organization’s books_and_records determined that a majority of the organization’s total revenue for both years under review was generated from contributions made by its executive trustees founder and co-founder with the remainder being derived from investment_income the figures are as follows trustee contributions investment total 20xx dollar_figure dollar_figure dollar_figure 20xx dollar_figure big_number dollar_figure dollar_figure big_number expenditure analysis the following figures represent the organization’s expenditure activity for years ending december 20xx and 20xx e e e credit card transactions travel lodging dining entertainment vehicle 20xx dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure dollar_figure department of the treasury - internal_revenue_service form a rev page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx office services other e e total store credit transactions e furniture cash disbursements credit payments grants organizations grants individuals scholarships payments to relatives personal services cash withdrawals investments e e e e e e e e total dollar_figure dollar_figure dollar_figure 20xx dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure 20xx dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure during the course of the examination it was concluded that a substantial percentage of the organization’s total expenditures were of a personal nature and conducted for the personal benefit of its trustees disqualified persons and individuals the expenditures in question included a majority of the credit transactions payments for personal services disbursements to relatives and all individual awarded during both 20xx and 20xx the total amount of expenditures determined to be personal in nature totaled dollar_figure for 20xx and dollar_figure for 20xx see attachment the largest percentage of these transactions was related to the organization’s credit transactions the majority of these credit transactions were associated with the purchase of personal items and the payment of travel_expenses relating to family vacations taken by the trustees the purchases were made utilizing credit cards issued in the name of the organization and provided for use by each of the executive trustees of the total credit transactions conducted during the two years under review of the transactions conducted during 20xx and of those conducted during 20xx were deemed to be transacted for the personal benefit of the trustees see attachment for specific transactions during both 20xx and 20xx the organization also made regular monthly disbursements to the mother of executive trustee founder according to executive trustee co-founder these disbursements were issued as a form of reward for her involvement in conducting a genealogy study of the founders family the monthly disbursements made to this individual totaled dollar_figure during 20xx and dollar_figure during 20xx in addition a cash disbursement of dollar_figure was made to associate department of the treasury - internal_revenue_service form acrev page -2- form_886 a name of taxpayer explanation of items department of the treasury- internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx org trustee disbursements were conducted for the personal benefit of the trustees and their family members rather than the exempt purposes of the organization see attachment for payment of expenses related to a field trip these activities and a cash disbursement made during 20xx was also determined to be a personal_expense and conducted for the benefit of a trustee this disbursement involved a payment made by executive trustee founder for payment of professional services received during 20xx no substantiation for this expense was provided by the organization during 20xx the organization activities included making grants to seven individuals which totaled dollar_figure these individuals were all associated with the trustees through personal relations and or membership in the church in which the trustees attended the individuals were granted these funds as gifts or to assist them with some form of personal finance need as a result these disbursements were determined to be of a personal rather than a charitable nature see attachment it was also determined that this organization does not have any established procedures for issuing grants to individuals nor has it sought prior approval of its grant-making procedures from the internal_revenue_service applicable law sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit or private shareholders or individuals sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it department of the treasury - internal_revenue_service form a rev page -3- form_8 a name of taxpayer explanation of items department of the treasury- internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx org serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests taxpayer’s position the organization agreed to the proposed revocation of its exempt status under sec_501 by executing a form_6018 government’s position the organization has failed to meet the operational_test described in sec_1_501_c_3_-1 above a substantial percentage of the organization’s total expenditures from 20xx through 20xx were clearly personal in nature these personal expenditures included credit transactions and cash disbursements for the benefit of the trustees and their relatives as well as grants being provided to individuals for personal reasons as stated in sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 since the majority of the organization’s expenditures were used for personal purposes the organization is clearly not engaging primarily in activities that accomplish exempt purposes under sec_501 further as indicated in sec_1_501_c_3_-1 the organization is not operated exclusively for exempt purposes because a substantial amount of its net_earnings are inuring to trustees of the foundation the organization is also being operated for private rather than public interests since the majority of its total expenditures were personal in nature as stated in sec_1 c - d ii an organization is not operated for exempt purposes if it is being operated for private interests based on the above precedent it is our position that the organization’s exemption under sec_501 should be revoked conclusion since the organization does not meet the operational_test under sec_501 we are proposing that its tax exemption be revoked department of the treasury - internal_revenue_service form arrev page -4-
